IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. AP-76,937


EX PARTE TIMOTHY QUINTEN BALDWIN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. D120021-R IN THE 260TH DISTRICT COURT

FROM ORANGE COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of aggravated sexual
assault and sentenced to fifty years' imprisonment.
	Applicant contends that he was denied his right to appeal the conviction and sentence through
no fault of his own. The trial court recommends granting Applicant an out-of-time appeal, and the
recommendation is supported by the writ record. Applicant is entitled to the opportunity to file an
out-of-time appeal of the judgment of conviction in Cause No. D120021-R from the 260th District
Court of Orange County.  Applicant is ordered returned to that time at which he may give a written
notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. 
	Within ten days of the issuance of this opinion, the trial court shall determine whether
Applicant is indigent.  If Applicant is indigent and wishes to be represented by counsel, the trial court
shall immediately appoint an attorney to represent Applicant on direct appeal.  All time limits shall
be calculated as if the sentence had been imposed on the date on which the mandate of this Court
issues.  We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps
to file a written notice of appeal in the trial court within 30 days after the mandate of this Court
issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division. 

Delivered: January 9, 2013
Do not publish